Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 2, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00665-CV
____________
 
JASON FLORES, Appellant
 
V.
 
MARIA GUERRA, Appellee
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2009-20385
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed July 9, 2010.  On November 23, 2010, appellant
filed a motion to dismiss the appeal because the case has been settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices Anderson
and Yates.